Order filed, September 30, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00514-CV
                                 ____________

                       ELIZABETH LAGUNA, Appellant

                                         V.

                HOUSTON HOUSING AUTHORITY, Appellee


                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                       Trial Court Cause No. 1031234


                                      ORDER

      The reporter’s record in this case was due August 09, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Laura Cutherell, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM